Citation Nr: 0930379	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-27 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether the appellant has legal entitlement to the Department 
of Veterans Affairs (VA) death benefits.  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied the appellant's 
claim for death benefits because the evidence showed that she 
and the deceased Veteran had divorced and, consequently, she 
was not recognized as a "surviving spouse" for VA 
compensation purposes.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The marriage license and certificate of record reveals 
that the appellant and the Veteran were married in October 
1939.

2.  The decree of divorce of record reveals that the 
appellant and the Veteran were granted a divorce in September 
1976.  

3.  The certificate of death shows that the Veteran died of 
septicemia from decubitus in June 2006; his marital status 
was listed as divorced.  


CONCLUSION OF LAW

The appellant lacks legal entitlement to VA death benefits as 
a matter of law.  38 U.S.C.A. §§ 103 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  The record reflects that the 
appellant was not provided with VCAA notice with respect to 
her claim.  However, the United States Court of Appeal for 
Veterans Claims (Court) has held that the VCAA is 
inapplicable to matters of pure statutory interpretation.  
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  In this case, there 
is no debate as to the relevant facts.  Rather, the issue 
turns on an application of the law to those facts.  
Therefore, VA's duties under VCAA do not apply to this claim.

Analysis

The appellant filed her claim for entitlement to VA death 
benefits on the basis of her status as the surviving spouse 
of the Veteran in November 2007.  It is noted that the 
appellant specifically described her relationship to the 
Veteran as "ex-wife" on the VA Form 21-534 (Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child).

In support of her claim, the appellant submitted a death 
certificate showing that the Veteran died of septicemia from 
decubitus in June 2006.  The appellant also submitted a 
marriage license showing that she married the Veteran in 
October 1939 and a divorce degree showing that they divorced 
in September 1976.  The appellant additionally submitted a 
marriage certificate showing her marriage to an individual 
(G.F.) in December 1977 following her divorce from the 
Veteran as well as G.F.'s death certificate.  The Board 
observes that the evidence indicates that the appellant was 
no longer married to G.F. at the time of his death in 
November 1989 as the death certificate provided notes that he 
was divorced and had no surviving spouse at that time.  

Regardless, a review of the record reveals that the pertinent 
facts are not in dispute.  The appellant acknowledges that 
she was the ex-wife of the Veteran at the time of his death.  
She does not contend and the evidence does not otherwise show 
that she had remarried the Veteran prior to his death.  
Rather, the appellant's sole argument is that she should be 
allowed to regain eligibility as a surviving spouse because 
she was the Veteran's spouse for over 30 years and they had 
five children which qualifies her as a "spouse" for VA 
purposes.  She further references page 86 of the 2007 edition 
of the Federal Benefits for Veterans and Dependents handbook 
as support for her contention that she is entitled to regain 
eligibility.

A surviving spouse of a Veteran may be entitled to death 
benefits under the laws administered by VA.  38 U.S.C.A. 
§ 103 (West 2002).  

Under 38 C.F.R. § 3.50 (2008)(a), a "spouse" is defined as 
a person of the opposite sex whose marriage to the Veteran 
meets the requirements of 38 C.F.R. § 3.1(j).  Marriage means 
a marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j) (2008).

Except as provided in 38 C.F.R. § 3.52, which does not apply 
in this case as it involves an attempted marriage of a 
claimant to the Veteran that was invalid by reason of legal 
impediment, a "surviving spouse" means a person of the 
opposite sex whose marriage to the Veteran meets the 
requirements of 3.1(j) and who was the spouse of the Veteran 
at the time of his death and: (1) who lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the Veteran without 
the fault of the spouse; and (2) Except as provided in 
38 C.F.R. § 3.55, has not remarried or has not since the 
death of the Veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50(b) (2008).    

In the present case, it is noted that the appellant has 
provided sufficient proof of her marriage to the Veteran in 
October 1939.  However, the evidence also shows that she and 
the Veteran later divorced in September 1976.  Thus, the 
appellant was not the Veteran's spouse at the time of his 
death.  Thus, as 38 C.F.R. § 3.350 requires the appellant to 
have been the Veteran's spouse at the time of his death, not 
simply a former spouse, the appellant does not qualify as a 
"surviving spouse" for VA benefits purposes.  Notably, 
there is nothing in the handbook referenced by the appellant 
that is in contradiction to the law set forth herein.   

The Board has considered the appellant's argument that she 
should be allowed to reinstate her eligibility for VA 
benefits as a surviving spouse.  However, it is clear that 
the appellant has misconstrued the regulation governing 
entitlement to reinstatement of benefits eligibility based 
upon terminated marriage relationships.  The Board notes 
that, under 38 C.F.R. § 3.55 (2008), remarriage of a 
surviving spouse shall not bar the furnishing of benefits to 
such surviving spouse if the marriage meets certain specified 
conditions.  However, the threshold criterion to establish 
reinstatement is that an individual be a "surviving 
spouse."  For reasons explained above, the appellant is not 
considered a "surviving spouse" and, consequently, does not 
meet such threshold criterion for reinstatement of 
eligibility.  
      
Based on the foregoing, the Board finds that the appellant's 
claim of entitlement to VA death benefits is without merit.  
As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Moreover, because the law, rather than the 
facts of the case, is controlling, the provisions of 38 
U.S.C.A. § 5107(b) are not for application.  


ORDER

The appellant's claim for entitlement to VA death benefits is 
denied as a matter of law.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


